
	
		II
		109th CONGRESS
		1st Session
		S. 558
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2005
			Mr. Reid (for himself,
			 Mr. Biden, Ms.
			 Mikulski, Mrs. Murray,
			 Mr. Nelson of Florida,
			 Mrs. Boxer, Mr.
			 Johnson, Mr. Salazar,
			 Mr. Bingaman, Ms. Landrieu, Mr.
			 Jeffords, Mr. Kennedy,
			 Mrs. Lincoln, Mrs. Clinton, Mr.
			 Lieberman, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to permit certain
		  additional retired members of the Armed Forces who have a service-connected
		  disability to receive both disability compensation from the Department of
		  Veterans Affairs for their disability and either retired pay by reason of their
		  years of military service or Combat-Related Special Compensation and to
		  eliminate the phase-in period under current law with respect to such concurrent
		  receipt.
	
	
		1.Short titleThis Act may be cited as the
			 Retired Pay Restoration Act of
			 2005.
		2.Findings and
			 sense of Congress
			(a)FindingsCongress finds the following:
				(1)For more than 100
			 years before 1999, all disabled military retirees were required to fund their
			 own veterans’ disability compensation by forfeiting one dollar of earned
			 retired pay for each dollar received in veterans’ disability
			 compensation.
				(2)Since 1999,
			 Congress has enacted legislation every year to progressively expand eligibility
			 criteria for relief of the retired pay disability offset and further reduce the
			 burden of financial sacrifice on disabled military retirees.
				(3)Absent adequate
			 funding to eliminate the sacrifice for all disabled retirees, Congress has
			 given initial priority to easing financial inequities for the most severely
			 disabled and for combat-disabled retirees.
				(4)In the interest of
			 maximizing eligibility within cost constraints, Congress effectively has
			 authorized full concurrent receipt for all qualifying retirees with 100-percent
			 disability ratings and all with combat-related disability ratings, while
			 phasing out the disability offset to retired pay over 10 years for retired
			 members with noncombat-related, service-connected disability ratings of 50
			 percent to 90 percent.
				(5)In pursuing these
			 good-faith efforts, Congress acknowledges the regrettable necessity of creating
			 new thresholds of eligibility that understandably are disappointing to disabled
			 retirees who fall short of meeting those new thresholds.
				(6)Congress is not
			 content with the status quo.
				(b)Sense of
			 CongressIt is the sense of Congress that military retired pay
			 earned by service and sacrifice in defending the Nation should not be reduced
			 because a military retiree is also eligible for veterans’ disability
			 compensation awarded for service-connected disability.
			3.Eligibility for
			 payment of both retired pay and veterans’ disability compensation for certain
			 additional military retirees with compensable service-connected
			 disabilities
			(a)Extension of
			 concurrent receipt authority to retirees with service-Connected disabilities
			 rated less than 50 percentSection 1414 of title 10, United States
			 Code, is amended by striking paragraph (2) of subsection (a).
			(b)Repeal of
			 phase-In of concurrent receipt of retired pay and veterans' disability
			 compensationSuch section is further amended—
				(1)in subsection (a),
			 by striking the final sentence of paragraph (1);
				(2)by striking
			 subsection (c) and redesignating subsections (d) and (e) as subsections (c) and
			 (d), respectively; and
				(3)in subsection (d) (as so redesignated), by
			 striking subparagraph (4).
				(c)Clerical
			 amendments
				(1)The heading for
			 section 1414 of such title is amended to read as follows:
					
						1414. Members
				eligible for retired pay who are also eligible for veterans’ disability
				compensation: concurrent payment of retired pay and disability
				compensation
						.
				(2)The item relating
			 to such section in the table of sections at the beginning of chapter 71 of such
			 title is amended to read as follows:
					
						
							1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent payment of
				retired pay and disability
				compensation.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall take effect as of
			 January 1, 2006, and shall apply to payments for months beginning on or after
			 that date.
			4.Coordination of
			 service eligibility for combat-related special compensation and concurrent
			 receipt
			(a)Eligibility for
			 tera retireesSubsection (c) of section 1413a of title 10, United
			 States Code, is amended by striking entitled to retired pay who—
			 and all that follows and inserting
				
					who—(1)is entitled to
				retired pay, other than a member retired under chapter 61 of this title with
				less than 20 years of service creditable under section 1405 of this title and
				less than 20 years of service computed under section 12732 of this title;
				and
					(2)has a
				combat-related disability
					.
			(b)Amendments to
			 standardize similar provisions
				(1)Clerical
			 amendmentThe heading for paragraph (3) of section 1413a(b) of
			 such title is amended by striking rules and inserting rule.
				(2)Specification of
			 qualified retirees for concurrent receipt purposesSubsection (a)
			 of section 1414 of such title, as amended by section 2(a), is amended—
					(A)by striking
			 a member or and all that follows through
			 retiree’) and inserting an individual who is a qualified
			 retiree for any month;
					(B)by inserting
			 retired pay and veterans’ disability compensation after
			 both; and
					(C)by adding at the
			 end the following new paragraph:
						
							(2)Qualified
				retireesFor purposes of this section, a qualified retiree, with
				respect to any month, is a member or former member of the uniformed services
				who—
								(A)is entitled to
				retired pay, other than in the case of a member retired under chapter 61 of
				this title with less than 20 years of service creditable under section 1405 of
				this title and less than 20 years of service computed under section 12732 of
				this title; and
								(B)is also entitled
				for that month to veterans’ disability compensation.
								.
					(3)Standardization
			 with crsc rule for chapter 61 retireesSubsection (b) of section
			 1414 of such title is amended—
					(A)by striking
			 Special
			 rules in the subsection heading and all that follows
			 through is subject to in paragraph (1) and inserting
			 Special rule for chapter
			 61 disability retirees.—In the case of a qualified retiree who
			 is retired under chapter 61 of this title, the retired pay of the member is
			 subject to; and
					(B)by striking
			 paragraph (2).
					(c)Effective
			 dateThe amendments made by this section shall take effect as of
			 January 1, 2006, and shall apply to payments for months beginning on or after
			 that date.
			
